EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McGrath on 13 April 2021.
The application has been amended as follows: 
Claim 1 is replaced with the following:
1.  A firearm suppressor comprising: a monolithic body including a proximal end and a distal end, the body defining a central bore extending from the proximal end to the distal end about a central longitudinal axis, the body including a distal segment, a proximal segment, and a transition portion disposed between the proximal segment and the distal segment,; wherein the proximal segment includes a widened inner diameter portion in which a proximal bore is defined; the proximal bore segment being configured to receive a distal end of a barrel of a firearm such that the barrel extends within the proximal bore segment; and the body including a wall having an inner surface defining the proximal bore, and having an outer surface, the wall defining at least one channel extending through the wall from an opening in the proximal segment through the transition portion. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including: A firearm suppressor a transition portion disposed between the proximal segment and the distal segment, wherein the proximal segment includes a widened inner diameter portion in which a proximal bore is defined; the proximal bore segment being configured to receive a distal end of a barrel of a firearm such that the barrel extends within the proximal bore segment; and the body including a wall having an inner surface defining the proximal bore, and having an outer surface, the wall defining at least one channel extending through the wall from an opening in the proximal segment through the transition portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641